FILED
                                           United States Court of Appeals
                UNITED STATES COURT OF APPEALS     Tenth Circuit

                       FOR THE TENTH CIRCUIT                    July 20, 2017

                                                            Elisabeth A. Shumaker
                                                                Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                   No. 17-3101
v.                                                 (D. Kansas)
                                         (D.C. Nos. 2:13-CR-20065-CM-1
CHARLES HENDERSON, JR.,                      and 2:15-CV-09197-CM)

       Defendant - Appellant.


     ORDER DENYING A CERTIFICATE OF APPEALABILITY AND
                  DISMISSING THE APPEAL


Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.


      Mr. Charles Henderson, Jr. pleaded guilty in federal court on drug

charges and was sentenced to 129 months in prison. After unsuccessfully

moving to vacate his sentence under 28 U.S.C. § 2255, Mr. Henderson

seeks a certificate of appealability so that he can appeal. We deny Mr.

Henderson’s request for a certificate of appealability and dismiss the

appeal.

      Mr. Henderson can appeal only if we issue a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B). This certificate is available only

if an applicant can make a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). This showing has been made
only if reasonable jurists could debate the merits of Mr. Henderson’s

appeal. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     Mr. Henderson argues that the district court improperly dismissed his

claim of ineffective assistance. For this claim, Mr. Henderson had to show

that his attorney’s performance was deficient and prejudicial. Strickland v.

Washington, 466 U.S. 668, 687 (1984). The district court rejected Mr.

Henderson’s claim, concluding that his attorney’s efforts were reasonable

and did not prejudice Mr. Henderson’s sentencing. For substantially the

same reasons discussed by the district court, we conclude that its ruling is

not subject to reasonable debate. Thus, we decline to issue a certificate of

appealability and dismiss the appeal.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                        2